DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a mask component, comprising: a first mask plate, wherein the first mask plate comprises a first shield region, a first open region disposed in the first shield region, an electronic component shield region disposed in the first open region, a connecting shield region disposed in the first open region, the electronic component shield region is connected to the first shield region by the connecting shield region, the connecting shield region comprises a first connecting shield region disposed on one side of the electronic component shield region and a second connecting shield region disposed on another side of the electronic component shield region, and the first mask plate is configured to evaporate a common electrode to obtain a first region of the common electrode; 
and a second mask plate, wherein the second mask plate comprises a second shield region, a second open region disposed in the second shield region, and the electronic component shield region disposed in the second open region, the second shield region corresponds to the first open region and the first shield region, and the second mask plate is configured to evaporate the common electrode to obtain a second region of the common electrode” including the remaining limitations.
	Claims 2-20 are allowable, at least, because of their dependencies on claim 1.
Examiner Note: Nothing particularly relevant was found in the Prior Art. One reference, Wang e al, WIPO Pub. No. WO 2021/036179, also US PG Pub. No. 2021/0135113) shows a similar masking technique in figure 1, with an electronic component shield region and connecting regions connecting to an outer shielding region. However, it is the same assignee and not Prior Art and was the only remotely relevant reference found by ip.com also 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMAION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879